Name: Commission Regulation (EC) No 3254/93 of 26 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the specific supply arrangements for certain fruits and vegetables for the benefit of the smaller Aegean islands
 Type: Regulation
 Subject Matter: plant product;  trade;  cooperation policy;  regions of EU Member States
 Date Published: nan

 No L 293/34 Official Journal of the European Communities 27. 11 . 93 COMMISSION REGULATION (EC) No 3254/93 of 26 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the specific supply arrangements for certain fruits and vegetables for the benefit of the smaller Aegean islands HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (2) lays down common detailed rules for the application of the arrangements for supplying the smaller Aegean islands with certain agricultural products and determines, pursuant to Article 3 (2) of Regulation (EEC) No 2019/93, the amount of the aid for such supply according to the island-group which includes the island in which the product is disposed of ; whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93, the smaller Aegean islands' forecast supply balances for fruit and vegetables coming from the rest of the Community should be established for the end of the 1993 calendar year and for the 1994 calendar year ; Whereas, in order to attain the objective of the supply arrangements under Regulation (EEC) No 2019/93 and, in particular, to reduce the smaller Aegean islands' natural handicaps without hampering the development potential of local products, it should be made possible for certain fruits and vegetables originating in a smaller island to be covered by the supply arrangements in question, on condition that such basic products are in surplus, relative to that island's specific requirements ; whereas, therefore, the amount of the flat-rate aid to be granted for the supply to the smaller islands of the products in question from other smaller islands should be fixed, and the control measures required for the management of such a supply system laid down ; Whereas any fraud should be penalized ; Whereas the provisions of this Regulation should be applied immediately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 1 For the purposes of Article 2 of Regulation (EEC) No 2019/93, the quantities in the forecast supply balance for fruit and vegetables which are to benefit from Commu ­ nity aid for the end of the 1993 calendar year and for the 1994 calendar year as set out in Annexes I and II to this Regulation . Article 2 The aid fixed in the first indent of Article 1 ( 1 ) of Regula ­ tion (EEC) No 2958/93 shall also be granted in respect of :  mandarins harvested on the island of Khios, up to a maximum quantity of 1 000 tonnes per year,  potatoes for human consumption falling within CN codes 0701 90 51 , 0701 90 59 and 0701 90 90 harvested on the island of Naxos, up to a maximum quantity of 3 000 tonnes per year,  tomatoes harvested on the island of Syros, up to a maximum quantity of 2 000 tonnes per year,  courgettes harvested on the island of Syros, up to a maximum quantity of 300 tonnes, which are dispatched to either of the groups of islands set out in Annexes I and II to that Regulation under the fore ­ cast supply balance. It shall be a condition for benefiting from this provision that the abovementioned products :  shall be in surplus relative to the requirements of the island in which they originate,  shall have been the subject of a certificate of origin . To these ends, the application for the aid certificate and the aid certificate provided for in Article 1 (3) of Regula ­ tion (EEC) No 2958/93 shall bear in box 24 the words 'product originating in the island' followed by the name of the smaller island in which the product originates . Article 3 Greece shall designate the competent authority authorized to : (a) issue the aid certificate provided for in Article 1 (3) of Regulation (EEC) No 2958/93 ; (b) pay the aid to the operators concerned. (') OJ No L 184, 27. 7. 1993, p. 1 . 2) OJ No L 267, 28 . 10 . 1993, p. 4. 27. 11 . 93 No L 293/35Official Journal of the European Communities Article 4 1 . An application for a certificate shall be valid only if : (a) the quantity does not exceed the maximum quantity provided for in the supply balance ; (b) before the deadline set by the competent authorities for the submission of the application for a certificate, proof is supplied that the party concerned has given the security provided for in Article 1 (8) of Regulation (EEC) No 2958/93. 2. The certificates shall be issued no later than the 15th working day of each month. 3 . Where the certificates are issued for smaller quanti ­ ties than those requested, the operator concerned may withdraw his application in writing within three working days of the date of issue of the certificate . The security relating to the certificate shall in such a case be released. 4. The maximum quantity available shall be disclosed by the competent authority in the last week of the month preceding that in which the applications are submitted. Article 5 The period of validity of the aid certificates shall expire on the last day of the second month following that of issue. Article 6 1 . Where aid has been paid without due entitlement, the competent Greek authorities shall recover the amount concerned with interest from the date on which the aid was paid to the date on which it was recovered. Where fraud occurs, a fine equal to half the amount paid without due entitlement shall also be applied. The interest rate applied shall be that in force for similar recovery opera ­ tions under Greek law. 2. The aid recovered and, where appropriate, interest and the fine shall be paid to the disbursing agencies and deducted by them from the expenditure financed by the European Agricultural Guidance and Guarantee Fund in proportion to the Community contribution . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1993 . For the Commission Rene STEICHEN Member of the Commission No L 293/36 Official Journal of the European Communities 27. 11 . 93 ANNEX I Forecast supply balance for the smaller Aegean islands belonging to Group A (') (tonnes) Description CN code Quantity 1993 1994 500 3 000 613 3 679 1 598 9 590 Potatoes 0701 10 00 0701 90 51 0701 90 59 0701 90 90 Vegetables 0702 to 0709 (**) Citrus fruit, fresh ex 0805 Grapes 0806 10 Apples 0808 10 91 to 0808 10 99 Pears 0808 20 31 to 0808 20 39 Apricots, cherries, peaches, plums and sloes, fresh 0809 Strawberries 0810 10 Melons, water melons 0807 10 Figs, fresh 0804 20 10 Kiwi fruit 0810 90 10 0 The smaller Aegean islands belonging to Group A are defined in Annex I to Regulation (EEC) No 2958/93 . (") Not including vegetables falling within CN codes 0709 60 91 , 0709 60 95, 0709 60 99, 0709 90 31 , 0709 90 39 and 0709 90 60 . ANNEX II Forecast supply balance for the smaller Aegean islands belonging to Group B (*) (tonnes) Description CN code Quantity 1993 1994 1 667 10 000 11 311 67 864 5 145 30 867 Potatoes 0701 10 00 0701 90 51 0701 90 59 0701 90 90 Vegetables 0702 to 0709 (*") Citrus fruit, fresh ex 0805 Grapes 0806 10 Apples 0808 10 91 to 0808 10 99 Pears 0808 20 31 to 0808 20 39 Apricots, cherries, peaches, plums and sloes, fresh ' 0809 Strawberries 0810 10 Melons, water melons 0807 10 Figs, fresh 0804 20 10 Kiwi fruit 081090 10 (*) The smaller Aegean islands belonging to Group B are defined in Annex II to Regulation (EEC) No 2958/93 . (") Not including vegetables falling within CN codes 0709 60 91 , 0709 60 95, 0709 60 99, 0709 90 31 , 0709 90 39 and 0709 90 60 .